       Case 2:20-cv-00867-WHA-CSC Document 5 Filed 01/07/21 Page 1 of 1




                 IN THE DISTRICT COURT OF THE UNITED STATES
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

TRAVIS SENTELL RUDOLPH, #312044, )
                                 )
                                 )
       Plaintiff,                )
                                 )
  v.                             ) CIVIL ACTION NO. 2:20-CV-867-WHA
                                 )
MONICA McCOY, et al.,            )
                                 )
       Defendants.               )

                                            ORDER

        On December 15, 2020, the Magistrate Judge entered a Recommendation (Doc.

 #4) to which no timely objections have been filed. After an independent review of the

 file and upon consideration of the Recommendation, it is ORDERED that:

       1. The Recommendation of the Magistrate Judge is ADOPTED.

       2. This case is DISMISSED without prejudice for the plaintiff’s failure to pay the

initial partial filing fee as ordered by this court.

       A separate Final Judgment will be entered.

       DONE this 7th day of January, 2021.



                                 /s/ W. Harold Albritton
                                 SENIOR UNITED STATES DISTRICT JUDGE
